Mr. Presiding Justice Graves delivered the opinion of the court. 2. Set-oee and recoupment, § 10*—when claim for set-off not for unliquidated damages. A claim of set-off for breach of contract to publish advertisement held not for unliquidated damages, where there was no conflict as to the value of the space used or as to how much in dollars and cents the space used represents, and the amount still due under the contract being a mere matter of subtraction. 3. Appeai and ebror, § 969*—when written instrument not presented for review. A writing which was not introduced in evidence and nowhere preserved in the record is not presented for review.